Exhibit 10.5

 

REAFFIRMATION AND RATIFICATION AGREEMENT AND AMENDMENT

 

May 31, 2005

 

Laurus Master Fund, Ltd.

c/o Laurus Capital Management, LLC

825 Third Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

Reference is made to the (a) Subsidiary Guaranty dated as of February 22, 2005
made by Arius Pharmaceuticals, Inc., a Delaware corporation (“Arius”) and Bioral
Nutrient Delivery, LLC, a Delaware limited liability company (“BND”) in favor of
Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”) (as amended,
modified or supplemented from time to time, the “Subsidiary Guaranty”), (b)
Master Security Agreement dated as of February 22, 2005 made by BioDelivery
Sciences International, Inc., a Delaware corporation (the “Company”), Arius and
BND in favor of Laurus (as amended, modified or supplemented from time to time,
the “Master Security Agreement”), (c) Stock Pledge Agreement dated as of
February 22, 2005 made by the Company, Arius and BND in favor of Laurus (as
amended, modified or supplemented from time to time, the “Stock Pledge
Agreement”) and (d) Control Agreement Regarding Limited Liability Company
Interests dated as of February 22, 2005 by and among the Company, BND and Laurus
(as amended, modified or supplemented from time to time, the “Control
Agreement”) (the Subsidiary Guaranty, the Master Security Agreement, the Stock
Pledge Agreement and the Control Agreement, collectively, the “Existing Security
and Guaranty Agreements”).

 

To induce Laurus to provide additional financial accommodations to the Company
evidenced by (i) that certain Secured Convertible Term Note, dated May 31, 2005,
made by the Company in favor of Laurus (as amended, modified or supplemented
from time to time, the “May 2005 Term Note”), (ii) the Purchase Agreement
referred to in the May 2005 Term Note (as amended, modified or supplemented from
time to time, the “May 2005 Purchase Agreement”) and (iii) the Related
Agreements referred to in, and defined in, the May 2005 Purchase Agreement (the
agreements set forth in the preceding clauses (i) through (iii), inclusive,
collectively, the “May 2005 Agreements”), each of the Company, Arius and BND
hereby:

 

(a) represents and warrants to Laurus that it has reviewed and approved the
terms and provisions of the May 2005 Agreements and the documents, instruments
and agreements entered into in connection therewith;

 

(b) acknowledges, ratifies and confirms that all indebtedness incurred by, and
all other obligations and liabilities of, each of the Company, Arius and BND
under the May 2005 Agreements are (i) “Obligations” under, and as defined in the
Subsidiary Guaranty, (ii) “Obligations” under, and as defined in, the Master
Security Agreement and (iii) “Indebtedness” under, and as defined in, the Stock
Pledge Agreement;



--------------------------------------------------------------------------------

(c) acknowledges, ratifies and confirms that the May 2005 Agreements are
“Documents” under, and as defined in, each of the Subsidiary Guaranty, the
Master Security Agreement and the Stock Pledge Agreement;

 

(d) acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security and Guaranty
Agreements are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of the May 2005
Agreements;

 

(e) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Security and Guaranty Agreement;

 

(f) acknowledges, ratifies and confirms the grant by each of the Company, Arius
and BND to Laurus of a security interest in the assets of (including the equity
interests owned by) each of the Company, Arius and BND, respectively, as more
specifically set forth in the Existing Security and Guaranty Agreements; and

 

Additionally:

 

(I) the Company and Laurus hereby agree that that certain Secured Convertible
Term Note, dated February 22, 2005, issued by the Company in favor of Laurus is
amended by adding the following new clause (m) to the end of Section 4.1
thereof:

 

“(m) May 2005 Note and Related Agreements. An Event of Default, under and as
defined in any of (i) that certain Secured Convertible Term Note, dated May 31,
2005, issued by the Company to the Holder (as amended, modified or supplemented
from time to time, the “May 2005 Note”), (ii) the Purchase Agreement referred to
in the May 2005 Note (as amended, modified or supplemented from time to time,
the “May 2005 Purchase Agreement”) or (iii) any Related Agreement referred to in
the May 2005 Purchase Agreement, as each are amended, modified or supplemented
from time to time, shall have occurred and be continuing.”;

 

(II) each of the Company, Arius, BND and Laurus hereby agree that:

 

(A) the second paragraph of Section 1 of the Master Security Agreement
(including, without limitation, the definition of “Excluded Collateral” set
forth therein) is hereby deleted in its entirety and the following new second
paragraph of Section 1 of the Master Security Agreement (including, without
limitation, the new definition of “Excluded Collateral”) is hereby inserted in
lieu thereof:

 

“The term “Collateral”, however, shall specifically exclude the following
(collectively, the “Excluded Collateral”): (i) any “in-licensed” intellectual
property (collectively, “In-Licensed Intellectual Property”) of any Assignor
arising on or prior to May 31, 2005, that are either (I) licensed to any
Assignor from third parties or (II) co-owned by any Assignor and a third party
or parties, in each case pursuant to the licensing agreements listed on Schedule
A hereto and (ii) any In-Licensed Intellectual Property of any Assignor arising
after May 31,

 

2



--------------------------------------------------------------------------------

2005, that are either (I) licensed to any Assignor from third parties or (II)
co-owned by any Assignor and a third party or parties, in each case pursuant to
the applicable licensing agreement (but, in each of the cases referred to in the
preceding clauses (i) and (ii), such In-Licensed Intellectual Property shall
only constitute “Excluded Collateral” solely to the extent that (x) such
In-Licensed Intellectual Property are not wholly-owned by such Assignor (it
being agreed that wholly-owned In-Licensed Intellectual Property shall be
included in the definition of “Collateral”) and (y) the applicable agreement
entered into between such Assignor and such licensor contains a prohibition
(other than a prohibition that is ineffective under Sections 9-406, 9-407, 9-408
and 9-409 of the Uniform Commercial Code as in effect on the date hereof in the
State of New York or other applicable law) preventing such Assignor from
assigning such In-Licensed Intellectual Property to, and/or granting a security
interest in, such In-Licensed Intellectual Property for the benefit of, Laurus).
Except as otherwise defined herein, all capitalized terms used herein shall have
the meanings provided such terms in the Securities Purchase Agreement referred
to below.”

 

; and (B) Schedule A to the Master Security Agreement is hereby deleted in its
entirety and Schedule A attached hereto is hereby inserted in lieu thereof;

 

(III) Each of the Company, Arius and BND hereby represent and warrant that all
of their respective patents, copyrights and trademarks (and, in each case, any
and all applications therefor) that constitute a portion of the Collateral (as
defined in the Master Security Agreement after giving effect to the agreements
set forth in this letter) are set forth in Schedule I and Schedule II hereto.
Each of the Company, Arius and BND hereby covenants that upon the acquisition by
it of any patent, copyright or trademark that constitutes a portion of the
Collateral (or, in each of the foregoing cases, the making of any application
therefore or the obtaining of any right in respect thereof) it shall promptly
furnish to Laurus an updated version of Schedule I and Schedule II so that
Laurus may be informed of the current Collateral and take such actions as it
deems appropriate regarding the perfection and maintenance of its security
interest in such Collateral; and

 

(IV) Each the Company, Arius, BND and Laurus hereby agrees that this letter
agreement shall constitute a “Related Agreement” under, and as defined in, each
of the February 2005 Purchase Agreement (as defined in the May 2005 Note) and
the May 2005 Purchase Agreement .

 

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Very truly yours, BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Francis E. O’Donnell, Jr.

--------------------------------------------------------------------------------

Name:   Francis E. O’Donnell, Jr. Title:   Chairman and Chief Executive Officer
ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark Sirgo

--------------------------------------------------------------------------------

Name:   Mark Sirgo Title:   President and Chief Executive Officer BIORAL
NUTRIENT DELIVERY, LLC By:   BioDelivery Sciences International, Inc., its
managing member By:  

/s/ Francis E. O’Donnell, Jr.

--------------------------------------------------------------------------------

Name:   Francis E. O’Donnell, Jr. Title:   Chairman and Chief Executive Officer
of the managing member

 

Acknowledged and Agreed to by:

 

LAURUS MASTER FUND, LTD.

 

By:  

/s/ Eugene Grin

--------------------------------------------------------------------------------

Name:   Eugene Grin Title:   Director

 

[SIGNATURE PAGE TO REAFFIRMATION AGREEMENT]

 

4